Electronically Filed
                                                       Supreme Court
                                                       SCWC-11-0000586
                                                       23-MAY-2013
                                                       08:17 AM



                          SCWC-11-0000586

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                vs.

        TEVITA UNGOUNGA, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-11-0000586; CR. NO. 09-1-1295)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
       (By: Nakayama, Acting C.J., Acoba, and McKenna, JJ.
 Circuit Judge Nakasone, in place of Recktenwald, C.J., recused,
   and Circuit Judge To#oto#o in place of Pollack, J., recused)

          Petitioner/Defendant-Appellant’s application for writ

of certiorari filed on April 12, 2013, is hereby rejected.

          DATED:   Honolulu, Hawai#i, May 23, 2013.

Walter J. Rodby                    /s/ Paula A. Nakayama
for petitioner
                                   /s/ Simeon R. Acoba, Jr.
Debbie L. Tanakaya
for respondent                     /s/ Sabrina S. McKenna

                                   /s/ Karen T. Nakasone

                                   /s/ Fa#auuga To#oto#o